DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this application.
Response to Arguments
Applicant’s arguments, see Pages 6-8, filed 08/10/2021, with respect to Claims 1-18 with respective to “the DCI including information indicating one or more locations of resources reserved for one or more first-symbol DM-RSs; and receiving, from the WTRU, a Physical Uplink Shared Channel (PUSCH) transmission including the one or more first-symbol DM-RSs and one or more other-symbol DM-RSs, wherein the one or more first-symbol DM-RSs are transmitted during a first symbol of the PUSCH transmission, and the one or more other-symbol DM-RSs are transmitted during symbols occurring later than the first symbol of the PUSCH transmission” have been fully considered and are persuasive. The rejections of claims 1-18 has been withdrawn. 
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reason for allowance: 
Applicants remarks submitted have been fully considered and have been found to be persuasive. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims. The closest prior art fund, which previously cited, is as follows: 

Noh et al. (US 2012/0020323 A1), which direct to a method and apparatus of transmitting a reference signal in a wireless communication system is provided. Demodulation Reference Signals (DMRSs) for a plurality of respective antennas is generated. The DMRSs are mapped to a resource region, and transmitted through the respective corresponding antennas. The DMRSs are multiplexed using at least one of frequency division multiplexing (FDM), code division multiplexing (CDM), and time division multiplexing (TDM) methods and mapped in the resource region. Also, a position of an orthogonal frequency division multiplexing (OFDM) symbol to which the DMRSs are mapped in the resource region is an OFDM symbol to which a physical downlink control channel (PDCCH) and a legacy cell-specific reference signal (CRS) are not mapped;
Ko et al. (US 2013/0021991 A1), which direct to a method in which a user equipment receives a downlink signal from a base station in a wireless communication system that supports downlink MIMO transmission comprises: receiving downlink control information that includes information indicative of the number of layers (N, 1.ltoreq.N.ltoreq.8) where one or two enabled code words of the downlink MIMO 
None of these references, take alone or in combination, teaches the claims as, “the DCI including information indicating one or more locations of resources reserved for one or more first-symbol DM-RSs; and receiving, from the WTRU, a Physical Uplink Shared Channel (PUSCH) transmission including the one or more first-symbol DM-RSs and one or more other-symbol DM-RSs, wherein the one or more first-symbol DM-RSs are transmitted during a first symbol of the PUSCH transmission, and the one or more other-symbol DM-RSs are transmitted during symbols occurring later than the first symbol of the PUSCH transmission” in conjunction with other limitation recited in the claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by the applicant must be submitted no later than the payment issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason of Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


October 21, 2021